


EXHIBIT 10.1
Dice Holdings, Inc.
2012 OMNIBUS EQUITY AWARD PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”)
is made by and between Dice Holdings, Inc., a Delaware corporation (the
“Company”), and you (the “Participant”), and is dated as of the date separately
communicated to the Participant by the Company (either electronically through
the Merrill Lynch Benefits Online system or by such other method as specified by
the Committee) (the “Date of Grant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Dice Holdings, Inc. 2012 Omnibus Equity
Award Plan (the “Plan”), pursuant to which performance-compensation awards of
the Company’s common stock may be granted; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant to the Participant an award of restricted
stock units with respect to the Company’s common stock, par value $0.01 per
share (“Common Stock”), which are earned based on the Company’s total
shareholder return as provided for herein (the “PSUs”).
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.Grant of PSUs.
The Company hereby grants on the Date of Grant to the Participant that number of
PSUs as set forth on Exhibit A attached hereto (the “Award”), on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan.
The Award shall be credited to a separate book-entry account maintained for the
Participant on the books of the Company. The Award shall vest and be settled in
accordance with Section 3 hereof.
2.Award Subject to Plan.
(a)By entering into this Agreement, the Participant acknowledges that the
Participant has received and read a copy of the Plan, and agrees to be bound by
all the terms and provisions of the Plan.
(b)The Plan is hereby incorporated herein by reference. Except as otherwise
expressly set forth herein, this Agreement shall be construed in accordance with
the provisions of the Plan and any capitalized terms not otherwise defined in
this Agreement shall have the definitions set forth in the Plan. The Committee
shall have final authority to interpret and construe the Plan and this Agreement
and to make any and all determinations under them, and its decision shall be
binding and conclusive upon Participant and his legal representative in respect
of any questions arising under the Plan or this Agreement. In the event of a
conflict between any term or provision contained herein and any terms or
provisions of the Plan, the applicable terms and provisions of this Agreement
will govern and prevail.
3.Terms and Conditions.
(a)Vesting. The Award shall be one hundred percent (100%) unvested as of the
Date of Grant. Except as otherwise provided in the Plan and this Agreement, the
Award shall vest in that number of PSUs (if any) as determined in accordance
with Exhibit A (the “Earned PSUs”) as of the end of the applicable Performance
Period (defined below) (or, if later, the date that the Committee certifies the
performance results with respect to the applicable Performance Period) (each, a
“Vesting Date”), provided that the Participant remains in continuous service
with the Company or any of its subsidiaries on each such Vesting Date. The Award
vests in




--------------------------------------------------------------------------------




respect of three Performance Periods as follows: (i) the period beginning on the
Date of Grant and ending on the first anniversary of the Date of Grant (the
“1-Year Performance Period”), (ii) the period beginning on the Date of Grant and
ending on the second anniversary of the Date of Grant (the “2-Year Performance
Period”) and (iii) the period beginning on the Date of Grant and ending on the
third anniversary of the Date of Grant (the “3-Year Performance Period”) (each
of (i), (ii) and (iii), a “Performance Period”).
(b)Termination of Employment. Except as provided in this Section 3 or any
employment or similar agreement with the Participant, in the event that the
Participant’s continuous service is terminated by the Company or by the
Participant for any reason (including for death or Disability), the Participant
shall forfeit the unvested Award as of the Participant’s termination date.
(c)Change in Control. Immediately prior to a Change in Control (as defined in
the Plan) that occurs prior to the expiration of the 3-Year Performance Period,
the Company shall determine the Performance Multiplier (as defined on Exhibit A)
for the 3-Year Performance Period as if such Performance Period ended as of the
consummation of the Change in Control (taking into account, as applicable, the
price per share of Common Stock paid or implied in the transaction giving rise
to the Change in Control) and the Participant shall be deemed to have earned a
number of PSUs equal to the product of (i) the Performance Multiplier computed
in accordance with the foregoing, multiplied by (ii) the Target PSUs (the
“Earned CIC PSUs”). As of the consummation of such Change in Control, the
Participant shall vest in a prorated portion of the Earned CIC PSUs determined
by multiplying the Earned CIC PSUs by a fraction, the numerator of which is the
number of days elapsed since the Date of Grant and the denominator of which is
1,096 (reduced by any Earned PSUs that have previously vested), provided that
the Participant remains employed through the consummation of such Change in
Control. Immediately following such Change in Control, the remaining unvested
Earned CIC PSUs shall convert into service-based restricted stock units which
shall vest ratably on a monthly basis through the end of the scheduled 3-Year
Performance Period (without regard to achievement of any of the performance
metrics set forth on Exhibit A), provided that the Participant remains in
continuous service with the Company or any of its subsidiaries on each such
date. Following the occurrence of a Change in Control, the Participant shall not
be entitled to vest in any PSUs in excess of the Earned CIC PSUs.
(d)Settlement. Within 30 days following each Vesting Date (or, if applicable,
each earlier vesting date pursuant to Section 2(c) above), the Company shall
settle the Award and shall therefore, subject to any required tax withholding
and the execution of any required documentation, (i) issue and deliver to the
Participant one share of Common Stock for each earned and vested PSU as
determined hereunder (the “PSU Shares”) (and, upon such settlement, the PSUs
shall cease to be credited to the account) and (ii) enter the Participant’s name
as a shareholder of record with respect to the PSU Shares on the books of the
Company. Alternatively, the Committee may, in its sole discretion, elect to pay
cash or part cash and part PSU Shares in lieu of settling the vested PSUs solely
in PSU Shares. If a cash payment is made in lieu of delivering PSU Shares, the
amount of such payment shall be equal to the Fair Market Value of the PSU Shares
(determined as of the Vesting Date) less an amount equal to any federal, state,
local and non-U.S. income and employment taxes required to be withheld.
(e)Rights as a Stockholder; Dividends. The Participant shall not be deemed for
any purpose to be the owner of any shares of Common Stock underlying the PSUs
unless, until and to the extent that (i) the Company shall have issued and
delivered to the Participant the shares of Common Stock underlying the PSUs and
(ii) the Participant’s name shall have been entered as a stockholder of record
with respect to such shares of Common Stock on the books of the Company.
Simultaneously with the settlement and delivery of PSU Shares as contemplated by
Section 3(d), the Participant shall be entitled to receive an additional amount
(the “Dividend Equivalent Amount”) equal to the product of (i) the cash amount
of each per share dividend that was paid by the Company on shares of its Common
Stock (“Shares”) on any date that the Participant’s PSUs remained outstanding
hereunder (or, in the case of a dividend payable in Shares or other property,
the per Share equivalent cash value of such dividend as determined in good faith
by the Committee) and (ii) the number of PSU Shares so delivered (or, if the
PSUs are not settled exclusively in Shares, the number of PSU Shares that would
have been delivered had they been settled exclusively in Shares). The Dividend
Equivalent Amount shall be payable in cash or, at the discretion of the
Committee, in Shares with an equivalent Fair Market Value on the date of
payment. The Company shall establish a bookkeeping methodology to account for
the Dividend Equivalent Amount. The Dividend Equivalent Amount shall not bear
interest.




--------------------------------------------------------------------------------




(f)Tax Withholding. Upon the settlement of the PSUs, the Participant shall be
required to pay to the Company in cash (by check or wire transfer) such amount
as the Company determines that it is required to withhold under applicable
federal, state or local tax laws in respect of the PSUs, and the Company shall
have the right and is hereby authorized to withhold any cash, shares of Common
Stock, other securities or other property deliverable under the Award, the
amount (in cash, PSUs, other securities or other property) of any required
withholding taxes in respect of the PSUs, and to take such other action as may
be necessary in the opinion of the Committee to satisfy all obligations for the
payment of such withholding taxes, if applicable; provided that the Committee
may, in its sole discretion, allow such withholding obligation to be satisfied
by any other method described in Section 15(d) of the Plan. The obligations of
the Company under this Agreement will be conditional on such payment or
arrangements, and the Company will, to the extent permitted by law, have the
right to deduct any such withholding taxes from any payment of any kind
otherwise due to Participant.
(g)Compliance with Legal Requirements. The granting of the Award, and any other
obligations of the Company under this Agreement shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any regulatory or governmental agency as may be required. The Committee, in
its sole discretion, may postpone the issuance or delivery of the PSU Shares as
the Committee may consider appropriate and may require the Participant to make
such representations and furnish such information as it may consider appropriate
in connection with the issuance or delivery of Restricted Shares in compliance
with applicable laws, rules and regulations.
(h)Transferability. The PSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by a Participant other than by will
or by the laws of descent and distribution, pursuant to a qualified domestic
relations order or as otherwise permitted under Section 15(b) of the Plan.
(i)Clawback/Forfeiture. The Committee may in its sole discretion cancel this
Award if the Participant, without the consent of the Company, while employed by
or providing services to the Company or any Affiliate or after termination of
such employment or service, violates a non-competition, non-solicitation,
non-disparagement or non-disclosure covenant or agreement, or otherwise has
engaged in or engages in activity that is in conflict with or adverse to the
interest of the Company or any Affiliate, including fraud or conduct
contributing to any financial restatements or irregularities, as determined by
the Committee in its sole discretion. If the Participant otherwise has engaged
in or engages in any activity referred to in the preceding sentence, the
Participant shall forfeit any compensation, gain or other value realized
thereafter on the vesting of the Award, or the sale of the Award, and must
promptly repay such amounts to the Company.
4.Miscellaneous.
(a)Employment Agreement. This Agreement is subject to any provisions concerning
restricted stock units of any employment agreement in effect from time to time
between the Participant and the Company or an Affiliate that has been approved
by the Board or a committee thereof, which provisions are hereby incorporated
herein by reference. In the event of a conflict between any term or provision
contained herein and any terms or provisions of such employment agreement
concerning restricted stock units, the applicable terms and provisions of such
employment agreement will govern and prevail.
(b)Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:
if to the Company:
Dice Holdings, Inc.
1040 Avenue of the Americas, 16th Floor
New York, New York 10018
Attention: Secretary


if to the Participant, at the Participant’s last known address on file with the
Company.




--------------------------------------------------------------------------------




All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
(c)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(d)No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.
(e)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.
(f)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
(g)Entire Agreement. Except as otherwise provided in Section 4(a) hereof, this
Agreement and the Plan contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and supersede
all prior communications, representations and negotiations in respect thereto.
No change, modification or waiver of any provision of this Agreement shall be
valid unless the same be in writing and signed by the parties hereto.
(h)Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of New York.
(i)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.
(j)Signature in Counterparts. This Agreement may be signed (including
electronically as specified by the Committee), in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
[Remainder of page intentionally left blank; signature page to follow]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Date of Grant.
Dice Holdings, Inc.
By:
/s/ Brian P. Campbell

Name: Brian P. Campbell
Title: Vice President, Business and Legal Affairs,
General Counsel and Secretary
Accepted and Agreed by the Participant:


___________________
[Name of Participant]


or via electronic acceptance on the Merrill Lynch Benefits Online system
or such other method as specified by the Committee






































[Signature Page to Performance-Based Restricted Stock Unit Award Agreement]
        




--------------------------------------------------------------------------------




EXHIBIT A


Performance Goals


Except as may otherwise be provided herein, the PSUs shall vest as to the
performance conditions based on the achievement of specified levels of the
Performance Goals for each Performance Period, as set forth herein.


Prior to the occurrence of a Change in Control, the number of Earned PSUs under
this Agreement will be determined as follows:  


Target PSUs = [___] shares of Common Stock
Maximum PSUs = 150% x Target PSUs


1-Year Performance Period:


Earned PSUs = ⅓ x Target PSUs x Performance Multiplier (defined below)


2-Year Performance Period:


Earned PSUs = ⅓ x Target PSUs x Performance Multiplier


3-Year Performance Period:


Earned PSUs = (A) Target PSUs x Performance Multiplier minus (B) the Earned PSUs
for the 1-Year Performance Period and the 2-Year Performance Period (not less
than zero)


Certain Definitions:


(a)
“Average Closing Index Value” means the average of the daily closing index
values of the Benchmark Index for all trading days falling within an applicable
30 market trading day period as described below for the Benchmark Index Total
Return.



(b)
“Average Per Share Closing Price” means the average of the daily closing prices
per share of Common Stock as reported on the securities exchange constituting
the primary market for the Common Stock for all trading days falling within an
applicable 30 market trading day period as described below for the Company Total
Stockholder Return.



(c)
“Benchmark Index” means the Russell 2000 Index (without dividends).



(d)
“Benchmark Index Return” means the percentage point increase or decrease in
(a) the Average Closing Index Value for the 30 market trading days ending on the
last market trading day of the applicable Performance Period over (b) the
Average Closing Index Value for the 30 market trading days ending on the last
market trading day immediately preceding the first day of the applicable
Performance Period.



(e)
“Company Return” means the percentage point increase or decrease in (a) the
Average Per Share Closing Price for the 30 market trading days ending on the
last market trading day of the applicable Performance Period over (b) the
Average Per Share Closing Price for the 30 market trading days ending on the
last market trading day immediately preceding the first day of the applicable
Performance Period.



(f)
“Performance Differential”: The positive difference (“Positive Performance
Differential”) or negative difference (“Negative Performance Differential”),
measured in percentage points (rounded to the nearest 1/10th of 1%) for the
applicable Performance Period, between the Company Total Stockholder Return and
the Benchmark Index Total Return.







--------------------------------------------------------------------------------




(g)
“Performance Multiplier”: (i) for Positive Performance Differential: a
percentage (rounded to the nearest 1/10th of 1% and not greater than 150%) equal
to the sum of (a) 100% plus (b) the product of 2.0 and the Positive Performance
Differential; and (ii) for Negative Performance Differential: A percentage
(rounded to the nearest 1/10th of 1% and not less than 0%) equal to (a) 100%
reduced by (b) the product of 3.0 and the Negative Performance Differential,
each as illustrated by Appendix I; provided, however, that the Performance
Multiplier for Earned PSUs in 1-Year Performance Period and 2-Year Performance
Period shall not exceed 100%; provided, further, that for the avoidance of doubt
the immediately preceding proviso shall be disregarded when determining the
Performance Multiplier pursuant to Section 3(c) of this Agreement.



        








--------------------------------------------------------------------------------




Appendix I


Performance Differential (Percentage Point Difference of
Company Total Stockholder Return Over/Under
Benchmark Index Total Return)
Performance Multiplier*
30.0
150.0%
25.0
150.0%
20.0
140.0%
15.0
130.0%
10.0
120.0%
5.0
110.0%
4.0
108.0%
3.0
106.0%
2.0
104.0%
1.0
102.0%
0.5
101.0%
0.1
100.2%
0
100.0%
-0.1
99.7%
-0.5
98.5%
-1.0
97.0%
-2.0
94.0%
-3.0
91.0%
-4.0
88.0%
-5.0
85.0%
-10.0
70.0%
-15.0
55.0%
-20.0
40.0%
-25.0
25.0%
-30.0
10.0%
-35.0
0.0%
-40.0
0.0%







